Beck, J.
(After stating the foregoing facts.)
1. The plaintiff’s petition showed no cause for the grant of equitable relief and injunction. As a general rule, equity will not interfere by injunction to restrain a trespass, unless the injury be irreparable in damages, or the trespasser is insolvent, or there exist other circumstances which, in the discretion of the court, render the interposition of the writ necessary and proper, among which circumstances are to be considered the avoidance of circuity and multiplicity of actions. Civil Code, § 5493. “A person in possession under color of title, or in the actual possession of premises, though he be not the owner of the strict legal title, if his possession be in good faith, might be, under certain circumstances, entitled to maintain a petition for injunction against a bare trespasser-who was himself insolvent, and who could not answer in damages for his wrongful act in interfering with a person holding such possession.” Flannery v. Hightower, 97 Ga. 592 (25 S. E. 371). The plaintiff is not actually in possession of the premises; in fact, his actual possession is only for a short time each year; there is nothing to indicate 'that the damages would be irreparable; nor is it alleged that the defendant, Powell, is- insolvent. Further, it does not appear that the plaintiff is without adequate remedy at law. If Powell should actually take possession of the premises, summary proceedings would lie to evict, if the plaintiff is entitled to possession of the house.
2. It is clear that the plaintiff was not entitled to injunction-against the prosecution of the criminal case. Civil Code, § 5491.

Judgment reversed.


All the Justices concur.